DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1 – 13 and 20 – 22 in the reply filed on 19 April 2022 is acknowledged.  The traversal is on the ground(s) that “claims 1 and 14 include materially the same design/function as each other and overlapping scope, and are thus not distinct invention…” (response page 2).  This is not found persuasive because while claims 1 and 14 may be drawn to the plurality of circuits of fig. 5, with some overlapping components, they each also claim distinct components as pointed out in the requirement 02 March 2022, considered to be sub-combinations usable together, unless they are admittedly obvious variants from one another.  In any case, claims 14 – 19 may still be considered and amended based on any allowable subject matter that might be found AFTER this initial examination.
Currently, the requirement is still deemed proper and is therefore made FINAL.

Claims 14 – 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 April 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second delay circuit configured to delay the clock signal by a second delay time shorter than the first delay time and …” (lines 18 – 20 of claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Per applicant’s remarks in the response filed 19 April 2022, fig. 5 was referred to show the claimed feature of the invention.  In fig. 5, the circuit 322 receives the clock signal from the clock generation circuit 310 but the circuit 321 receives the output from circuit 322—not “the clock signal” as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(1)(1) and 102(a)(2) as being anticipated by Kim et al. (US 2007/0069781).
Regarding claim 20, Kim et al. disclose a semiconductor device (for example fig. 7 and all related texts), comprising: 
a clock generation circuit configured to generate a clock signal (referred to as clock buffer 100, fig. 7, generating clock signal Ref_clk); 
a first delay circuit (first delay block 120) configured to delay the clock signal by a first delay time and to input the clock signal delayed by the first delay time (Rising_CLK) to a first unit circuit (140); 
a second delay circuit (second delay block 120’) configured to delay the clock signal by a second delay time shorter than the first delay time (see para 0028) and to input the clock signal delayed by the second delay time (Falling_CLK) to a second unit circuit different from the first unit circuit (Dummy DCC mixer 150); and 
a delay compensation circuit (referred to as the combination of 110, 110’, 130, 130’, 160 and 170) configured to compare the first delay time with the second delay time (see para 0010, 0011, 0015, etc…), and to increase the second delay time to result in an increased second delay time that matches the first delay time (see abstract and para 0016, 0033, 0019, 0027, 0033, etc…).

Allowable Subject Matter
Claims 1 – 13 are allowed.

Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record fail to teach or reasonably suggest the semiconductor device as set forth above, further comprising, in combination, the feature and limitation additionally claimed in claim 21.

The prior arts of record also fail to teach or reasonably suggest a semiconductor device (claim 1), comprising in combination: 
an internal clock generation circuit configured to receive an external clock and to 5generate an internal clock; 
a plurality of unit circuits configured to have a first unit circuit and a second unit circuit operating while being synchronized with the internal clock; 
a plurality of transfer circuits including: 
a first transfer circuit configured to provide a first transfer path having a first delay 10time and connected between the first unit circuit and the internal clock generation circuit, and a second transfer circuit configured to provide a second transfer path having a second delay time different from the first delay time and connected between the second unit circuit and the internal clock generation circuit; and 
15a delay compensation circuit configured to compare a first operation clock input to the first unit circuit through the first transfer path with a second operation clock input to the second unit circuit through the second transfer path, and to adjust the second delay time so that the adjusted second delay time matches the first delay time, wherein the first delay time is a longest delay time from among delay times between 20the internal clock generation circuit and different ones of the unit circuits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.
Specifically US Pat 6,242,954 by Taniguchi et al., fig. 1, and col. 3, line 34 – col. 4, line 56.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        May 4, 2022